UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6883



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMORY CLASH JONES,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge;
J. Frederick Motz, District Judge. (CR-97-309, CA-01-3622-JFM)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emory Clash Jones, Appellant Pro Se. Christine Manuelian, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emory Clash Jones seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.    We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6). This appeal period is “mandatory and

jurisdictional.”    Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on April

2, 2002.   The notice of appeal was filed, by counsel, on June 6,

2002.   Because Jones failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we deny

Jones’ motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED


                                  2